Hurt, J.
The charging part of the indictment is as follows: “ Elza Brown did offer to bribe William H. ICelso, a witness, to disobey a subpoena and not to appear before the District Court of Uvalde county and testify against him the said Elza Brown.”
This indictment, we think, is insufficient in several particulars:
1. It should charge the acts of defendant so as to enable the court looking to these alone, to determine whether iri law they constitute an offer to bribe. What the defendant did, or said, must be shown to the court in proper allegations, and not the conclusions of law.
2. The indictment must charge the existence of a subpoena, and it must appear that it was issued by legal authority. These facts must be charged directly and affirmatively, and not by way of inference.
3. The pendency of the suit and the parties thereto, and the ' witness to whom the bribe was offered, must also be affirmatively alleged. We most respectfully suggest to the pleader the propriety of consulting the precedents for indictments on this and analogous offenses. (Wharton’s Precedents, vol. 2, 602, 603, 606; Jackson v. The State, 43 Texas, 421.)
The exceptions to the indictment should have been sustained.
The judgment is reversed and the prosecution dismissed.

Reversed and dismissed.

Opinion delivered January 24, 1883.